UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8285


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JUAN C. TORRES, a/k/a Shorty,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (5:01-cr-30067-jct-1)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan C. Torres, Appellant Pro Se. Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan    C.    Torres    appeals      the   district    court’s       order

granting    his       18    U.S.C.   § 3582(c)(2)     (2006)   motion.        We     have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                         United

States      v.        Torres,        No.    5:01-cr-30067-jct-1         (W.D.         Va.

May 1, 2008).              See    United   States    v.   Dunphy,     551    F.3d     247

(4th Cir. 2009).             We dispense with oral argument because the

facts    and     legal      contentions    are   adequately     presented       in    the

materials      before       the    court   and   argument     would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                             2